No.    80-215

                     I N THE SUPREME COURT O F THE STATE OF MONTANA




THE STATE O F MONTANA, ex r e l . ,
DAVID ERROL RASMUSSEN, a/k/a
DAVID ERROL HENSRUD,

                                        Relator,



THE D I S T R I C T COURT O F THE EIGHTEENTH
J U D I C I A L D I S T R I C T , GALLATIN COUNTY,
HON. J O S E P H B. GARY, D I S T R I C T JUDGE,

                                        Respondent.


O R I G I N A L PROCEEDING:

      For R e l a t o r :

            A.    M i c h a e l S a l v a g n i , B o z e m a n , Montana

      For R e s p o n d e n t :

            D o n a l d E.    White, C o u n t y A t t o r n e y , B o z e m a n , M o n t a n a



                                                   S u b m i t t e d on b r i e f s : A u g u s t 8 , 1 9 8 0

                                                                       Decided:      AbG 2 5 1980
Filed:
Mr.    J u s t i c e Gene B . Daly d e l i v e r e d t h e Opinion of t h e C o u r t .

        R e l a t o r h a s f i l e d a n a p p l i c a t i o n f o r a w r i t of s u p e r -

v i s o r y c o n t r o l t o r e v i e w and r e v e r s e t h e D i s t r i c t C o u r t ' s

d e n i a l of h i s motion t o d i s m i s s Count 11 of a n i n f o r m a t i o n

c h a r g i n g him w i t h a s s a u l t , a misdemeanor, i n v i o l a t i o n of

s e c t i o n 45-5-201 (1)( a ) , MCA.             Count I of t h e i n f o r m a t i o n

c h a r g e s b u r g l a r y , a f e l o n y , i n v i o l a t i o n of s e c t i o n 45-6-

204 ( I ) , MCA.

        The two c h a r g e s i n t h e i n f o r m a t i o n i n d i c a t e t h a t r e l a t o r

e n t e r e d t h e a p a r t m e n t of Robin L e s s l e y i n Bozeman, Montana,

f o r t h e p u r p o s e of r a n s a c k i n g i t , and w h i l e i n t h e a p a r t m e n t ,

h e h i t Robin L e s s l e y i n t h e f a c e t h r e e t i m e s w i t h h i s hand.

        R e l a t o r c o n t e n d s t h e D i s t r i c t C o u r t h a s no j u r i s d i c t i o n

t o t r y him f o r a misdemeanor, s i m p l e a s s a u l t .                  The S t a t e

contends t h a t t h e D i s t r i c t Court has j u r i s d i c t i o n t o t r y a

f e l o n y and a misdemeanor t o g e t h e r where t h e two a r e c o n n e c t e d

t o g e t h e r i n t h e i r commission.           The q u e s t i o n i n t h i s c a s e ,

t h e r e f o r e , i s whether t h e D i s t r i c t C o u r t h a s j u r i s d i c t i o n t o

t r y r e l a t o r f o r s i m p l e a s s a u l t , a misdemeanor.

       J u r i s d i c t i o n of t h e D i s t r i c t and J u s t i c e C o u r t s o v e r

c r i m i n a l m a t t e r s depends on t h e maximum s e n t e n c e t h a t c a n be

imposed f o r committing t h e crime.                      Under s e c t i o n 3 - 5 - 3 0 2 ( 1 ) ,

MCA,    t h e D i s t r i c t Court i s given o r i g i n a l j u r i s d i c t i o n i n

a l l f e l o n y c r i m i n a l c a s e s and " a l l c a s e s of misdemeanor n o t

otherwise provided f o r . "               The J u s t i c e C o u r t , on t h e o t h e r

hand, i s g i v e n c r i m i n a l j u r i s d i c t i o n of a l l misdemeanors

p u n i s h a b l e by a f i n e n o t e x c e e d i n g $500 o r imprisonment n o t
e x c e e d i n g s i x months o r b o t h .        S e c t i o n 3-10-303(1), MCA.

The maximum s e n t e n c e f o r a p e r s o n c o n v i c t e d of a s s a u l t i s a
f i n e n o t e x c e e d i n g $500 o r imprisonment n o t e x c e e d i n g s i x

months o r b o t h .        S e c t i o n 45-5-201 ( 2 ) , MCA.
         Under s e c t i o n 46-11-404(1),             MCA,     "[aln      . . . informa-
tion     . . . may       c h a r g e two o r more d i f f e r e n t o f f e n s e s c o n n e c t e d

t o g e t h e r i n t h e i r commission."            This s e c t i o n i s not a g r a n t

of j u r i s d i c t i o n b u t simply a permissive joinder s t a t u t e f o r

o f f e n s e s w i t h i n t h e j u r i s d i c t i o n of a g i v e n c o u r t .   It is

p r o v i d e d t h a t j u r i s d i c t i o n f o r misdemeanor a s s a u l t l i e s w i t h

t h e J u s t i c e Court.

         We,   t h e r e f o r e , r e v e r s e the D i s t r i c t C o u r t ' s d e n i a l of

d i s m i s s a l of Count I1 and remand t o t h e D i s t r i c t C o u r t f o r

f u r t h e r p r o c e e d i n g s on Count I .




                                                        J/
                                                           J u s Ice



W e concur:



     Z         -         ~         Q         P         G          ~
         Chief J u s t i c e